FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Dated March 1, 2012 Registration Nos. 333-179209 and 333-179209-01 *PXING DETAILS*$1.3bln Huntington Auto Trust (HUNT) 2012-1 Prime Auto Loans SOLE BOOKRUNNER :Credit Suisse Public, SEC Registered CO-LEAD MANAGER :DB CO-MANAGERS:BarCap, Huntington Investment Company, MS CLS $AMT- MM WAL M/S&P WIN L.FINAL BNCH SPRD %YLD CPN SPX A-1 P-1/A-1+ 1-9 03/2013 IntL - 23 100-00 A-2 Aaa/AAA 9-19 11/2014 EDSF +8 A-3 Aaa/AAA 19-39 09/2016 IntS + 22 A-4 Aaa/AAA 39-46 06/2017 IntS + 37 B Aa2/AA+ 46-46 08/2017 IntS + 85 C A2/A+ 46-46 10/2017 IntS +125 D Baa3/BBB 46-46 12/2018 IntS +200 * Expected Settle: 03/08/2012 * ERISA Eligible: Yes * First Pay Date : 04/16/2012 * Minimum Denoms: $100k by $1k * Bill & Deliver : Credit Suisse * Format : Public, SEC Registered * Ticker: HUNT 2012-1 * Timing : Priced Deal Highlights: * Investment Grade Rated Servicer: Huntington National Bank (A3/BBB+) * WA FICO 766 (no FICO's below 660) * Collateral WA LTV 90.78% * Improving managed pool net credit losses: 0.37% as of 12/31/11 vs 0.79% as of 12/31/10 NetRoadshow Link:www.netroadshow.com Entry Code:HUNT2012 THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES.BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING.YOU MAY GET THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV.ALTERNATIVELY, CREDIT SUISSE WILL ARRANGE TO SEND YOU THE PROSPECTUS IF YOU REQUEST IT BY CALLING TOLL FREE 1-800-221-1037.Any disclaimers or other notices that may appear below are not applicable to this message and should be disregarded. Such disclaimers or other notices have been automatically generated. - 2 -
